DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-6, 8-11, 13-14, 17-18, and 20-31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Based on applicant’s explanation of “hollow cylindrical coil” the examiner interprets that the “hollow cylindrical coil” means a coil that has opening around inner periphery of the coil, not the wire of the coil having a hollow therein like a pipe or a tube.

3.	The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “spacer is ducted and has a fluid passage…” as recited in claim 8, the “the first electrically conductive coil, the second electrically conductive coil, and the third electrically conductive coil being connected together by a first monolithic conductor” as claimed in claim 24 and similar limitation in claim 25, the “gap-setting feature” of claims 27-28 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 

4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 8, and 17-18, 21-22, and 24-25  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, it’s not clear what’s intended by “the spacer is ducted and has a fluid passage extending from outside the spacer to an inner volume of the spacer.” Specifically, it’s not clear if the “ducted” element is the “fluid passage extending from outside the spacer to an inner volume of the spacer.”
Regarding claim 17, Applicant should clarify if one of the “two faces” is that of “a first face” as recited in claim 1. 
Regarding claim 18, it’s not clear if “an annular surface” in lines 1-2 is referred to “a first annular surface” as claimed in claim 1. Similarly, Applicant needs to clarify if “a gap” in line 3 is the same as the “gap” as recited in claim 1. 
Regarding claim 21, it’s not clear what’s intended by “composite coil including n-co-wound conductors” in line 2. The examiner still does not understand the explanation made in the specification of the present invention. Applicant should make similar clarification in claim 22. Applicant also needs to define jth and (j-j+1)th in claim 22. 
Regarding claim 24, Applicant should clarify what’s intended by “the first electrically conductive coil, the second electrically conductive coil, and the third electrically conductive coil being connected together by a first monolithic conductor.” The specification is not clear on the definition of “monolithic conductor.” Applicant should make similar clarification in claim 25.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

8.	Claims 1-3, 8-11, 13, 17-18, 20-28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Downing et al. in view of White (U.S. PG. Pub. No. 2015/0042437 A1).
With respect to claim 1, Downing et al., hereinafter referred to as “Downing,” teaches a magnetic element 100 (FIGs. 1-7), comprising:
a first electrically conductive coil 301 (e.g. FIG. 3), having a first annular surface (left or right surface) and a second annular surface (the other of left or right surface);
a spacer 203 (e.g. FIG. 2-7) between the turns of the first electrically conductive coil;
a fluid inlet (fluid from cavity 304); and
a fluid outlet (outlet around condensing formation 303),
wherein:
the spacer has a first face (left or right face), the first face being separated from the first annular surface of the first electrically conductive coil by a first gap (channel between the flat faces and the coil); and 
a fluid path extends from the fluid inlet to the fluid outlet through the first
gap (paras. [0021]-[0023]). Downing does not expressly teach a second electrically conductive coil, having a first annular surface and a second annular surface; and
a spacer between the first electrically conductive coil and the second electrically conductive coil.
White teaches a magnetic element (FIG. 5), comprising:
a second electrically conductive coil (e.g. coil 308), having a first annular surface (left or right surface) and a second annular surface (the other of left or right surface); and

With respect to claim 2, Downing in view of White teaches the magnetic element of claim 1, wherein the first electrically conductive coil is a hollow (opening inside inner periphery of the coil) cylindrical coil (Downing, para. [0017], White, para. [0029]).
With respect to claim 3, Downing in view of White teaches the magnetic element of claim 2, wherein:
the second electrically conductive coil is a hollow cylindrical coil, and
the first annular surface of the second electrically conductive coil forms a second gap (space between spacer 222 and second coil 308) with a second face of the spacer (Downing, para. [0017], White, para. [0029]).
With respect to claim 8, best understood in view of 35 USC 112(b) rejection, Downing in view of White teaches the magnetic element of claim 1, wherein the spacer is ducted 702 and has a fluid passage extending from outside the spacer to an inner volume of the spacer (Downing, para. [0032]).
With respect to claim 9, Downing teaches the magnetic element of claim 1. Downing does not expressly teach a plurality of core segments.
White teaches a magnetic element  (FIG. 5), further comprising a plurality of core segments 102-108  (para. [0024]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the plurality of core segments as taught by White to the magnetic element of Downing to provide the required magnetic saturation characteristics.
With respect to claim 10, Downing in view of White teaches the magnetic element of claim 9, wherein a core segment, of the plurality of core segments, is ferromagnetic (White, para. [0023])
With respect to claim 11, Downing in view of White teaches the magnetic element of claim 10, wherein the fluid path further extends through a third gap, the third gap being a radial gap between the core segment and the first electrically conductive coil and/or the spacer (Downing, paras. [0021]-[0023]).
With respect to claim 13, Downing teaches a toroidal magnetic element 100 (FIGs. 1-7), comprising:
a first electrically conductive coil 301, having a first annular surface (left or right surface) and a second annular surface (the other of left or right surface);
a spacer 203 (e.g. FIG. 2-7) between the turns of the first electrically conductive coil;
a fluid inlet (fluid from cavity 304);
a fluid inlet (fluid from cavity 304); and
a fluid outlet (outlet around condensing formation 303),
wherein:
the spacer has a first face (left or right face), the first face being separated from the first annular surface of the first electrically conductive coil by a first gap (channel between the flat faces and the coil),
a fluid path extends from the fluid inlet to the fluid outlet through the first gap, and
the spacer has a fluid passage 702 extending from outside the spacer to an inner volume of the spacer (paras. [0021]-[0023]). Downing does not expressly teach 
a second electrically conductive coil, having a first annular surface and a second annular surface (the other of left or right surface);
a spacer between the first electrically conductive coil and the second electrically conductive coil;

the coils of the plurality of coils are arranged to form a torus. 
White teaches (FIG. 5), comprising:
a second electrically conductive coil 308, having a first annular surface (e.g. coil 308) and a second annular surface;
a spacer 22 between the first electrically conductive coil 302 and the second electrically conductive coil 308;
the toroidal magnetic element 100 comprises a plurality of coils 302-308 including the first electrically conductive coil and the second electrically conductive coil, and 
the coils of the plurality of coils are arranged to form a torus (para. [0029]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the spacer between the first and second coils with gaps therebetween as taught by White to the magnetic element of Downing to allow for positioning of the coils away from fringe flux (para. [0028]).
With respect to claim 17, best understood in view of 35 USC 112(b) rejection, Downing in view of White teaches the magnetic element of claim 1, wherein the spacer is a wedge having two faces (front and back faces) (Dawning, para. [0022]).
With respect to claim 18, best understood in view of 35 USC 112(b) rejection, Downing in view of White teaches the magnetic element of claim 17, wherein an annular surface of the first electrically conductive coil is separated from an adjacent face of the wedge by a gap (channel between the flat faces and the coil) (Dawning, para. [0022]).
With respect to claim 20, Downing in view of White teaches the magnetic element of claim 1, wherein each of the gaps has a width greater than 0.001 inches and less than 0.02 inches (Downing, para. [0022]). Since the groove 101 has flat surface, and the coil windings have circular cross-section, the width between a point of the outer periphery surface of the 
With respect to claim 21, best understood in view of 35 USC 112(b) rejection, Downing in view of White teaches the magnetic element of claim 1, wherein the first electrically conductive coil is a composite coil including n co-wound conductors (White, para. [0023]).
With respect to claim 22, best understood in view of 35 USC 112(b) rejection, Downing in view of White teaches the magnetic element of claim 21 wherein:
the first electrically conductive coil has n inner ends
the second electrically conductive coil is a composite coil including n co-wound conductors having n inner ends, and
a jth inner end of the first electrically conductive coil is connected to an (n-j+1)th inner end of the second electrically conductive coil (White, para. [0023]).
With respect to claim 23, Downing in view of White teaches the magnetic element of claim 1, comprising a composite winding including the first electrically conductive coil and the second electrically conductive coil (White, paras. [0023] and [0029]).
With respect to claim 24, best understood in view of 35 USC 112(b) rejection, Downing in view of White teaches the magnetic element of claim 23, further comprising a third electrically conductive coil (White, one coil on the left side),
the first electrically conductive coil, the second electrically conductive coil, and the third electrically conductive coil being connected together by a first monolithic conductor (White, paras. [0023] and [0029]).
With respect to claim 25, best understood in view of 35 USC 112(b) rejection, Downing in view of White teaches the magnetic element of claim 24, wherein:
a fourth electrically conductive coil (one other coil on the left side) is connected to a second monolithic conductor, and

With respect to claim 26, Downing in view of White teaches the magnetic element of claim 1, comprising:
a plurality of coils including the first electrically conductive coil and the second electrically conductive coil; and
a plurality of spacers including the spacer,
the magnetic element having a plurality of gaps including the first gap, each of the gaps being between an annular surface of one of the coils and a face of a respective spacer,
wherein the magnetic element is configured to receive fluid flowing into the fluid inlet and to cause most of the fluid to flow through the gaps and out through the fluid outlet (Downing, paras. [0021]-[0023], White, para. [0029])).
With respect to claim 27, Downing in view of White teaches the magnetic element of claim 1, further
comprising a gap-setting feature (angled projection at end of the spacer 203) configured to set the width of the first gap (Downing, para. [0017]).
With respect to claim 28, Downing in view of White teaches the magnetic element of claim 1, wherein the gap-setting feature is a protrusion on:
the first face of the spacer, and/or
t
With respect to claim 30, Downing in view of White teaches the magnetic element of claim 1, further comprising a housing 102 configured to prevent the escape of fluid (Downing, para. [0017]).

s 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Downing in view of White, as applied to claim 3 above, and further in view of Rao (U.S. PG. Pub. No. 2007/0090916 A1).
With respect to claim 4, Downing in view of White teaches the magnetic element of claim 3. Downing in view of White does not expressly teach the first electrically conductive coil has an outer end and an inner end, and the second electrically conductive coil has an outer end and an inner end connected to the inner end of the first electrically conductive coil, and wherein a contribution to a magnetic field at the center of the first electrically conductive coil, from a current flowing through both coils in series, is in the same direction as a contribution to the magnetic field from the current flowing through the second electrically conductive coll.
Rao teaches a magnetic element (e.g. FIG. 1), wherein the first electrically conductive coil 20 has an outer end 23 and an inner end 24, and the second electrically conductive coil 20 has an outer end 23 and an inner end 24 connected to the inner end of the first electrically 
With respect to claim 5, Downing in view of White and Rao teaches the magnetic element of claim 1, comprising a plurality of pairs of coils including the first electrically conductive coil and the second electrically conductive coil wherein the spacer is a wedge 203 (Downing, para. [0017], White, para. [0029]).
With respect to claim 6, Downing in view of White and Rao teaches the magnetic element of claim 5, comprising:
a plurality of active wedges (first set of wedges 203) including the wedge; and
a plurality of passive wedges (second set of wedges 203),
each of the active wedges having two faces and being between the two coils of a respective pair of coils, one coil of the pair of coils being on one of the faces, and the other coil of the pair of coils being on the other face, and
each of the passive wedges being between a coil of one pair of coils and a coil of another pair of coils (Downing, paras. [0020], [0022] and [0023]).

10.	Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Downing in view of White, as applied to claim 1 above, and further in view of Rao (U.S. PG. Pub. No. 2007/0090916 A1).
With respect to claim 29, Downing in view of White teaches the magnetic element of claim 1. Downing in view of White does not expressly teach the first electrically conductive coil is formed of a rectangular conductor wound in the manner of a roll of tape.
Rao teaches a magnetic element (FIG. 1), wherein the first electrically conductive coil 20 is formed of a rectangular conductor wound in the manner of a roll of tape (para. [0025]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the rectangular conductor as taught by Rao to the magnetic element of Downing in view of White to provide the required current density.



11.	Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Downing in view of White, as applied to claim 1 above, and further in view of Viarouge et al. (U.S. Patent No. 6,879,237 B1).
With respect to claim 31, Downing in view of White teaches the magnetic element of claim 11. Downing in view of White does not expressly teach a surface of the core segment has a plurality of core fins.
Viarouge et al., hereinafter referred to as “Viarouge,” teaches a magnetic element (Figs. 8a-8b), wherein a surface of the core segment 11 has a plurality of core fins 22 (col. 7, lines 31-34). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the core fins as taught by Viarouge to the magnetic element of Downing in view of White to improve heat dissipation (col. 7, lines 31-34).
	
Allowable Subject Matter
12.	Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 14 recites, inter alia, a plurality of coils including the first electrically conductive coil and the second electrically conductive coil, wherein: the respective winding orientations of the coils alternate around at least a portion of the torus such that the winding direction of adjacent coils is opposite; and a first inner end of each of the plurality of coils is connected to a first inner end of a respective adjacent coil of the plurality of coils.

Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached on Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MANG TIN BIK LIAN/ Primary Examiner, Art Unit 2837